Opinion by
Mollison, J.
In accordance with stipulation of counsel that the items marked “A” consist of chairs similar in all material respects to those the subject of Davies Turner & Co. v. United States (45 C.C.P.A. 39, C.A.D. 669), the claim at 20 percent under the provision in paragraph 412, as modified by T.D. 51802, for “Furniture, * * * Chairs,” was sustained. The items marked “B,” stipulated to consist of furniture the same as that in C.A.D. 669. supra, were held dutiable at 12% percent under the provision in said paragraph 412, as modified, supra, for other furniture.